Case 2:20-cv-02143-JMA-ARL Document 1 Filed 05/12/20 Page 1 of 11 PageID #: 1




LINITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                              X
THOMAS J. CARBERRY and EDWARD
WILLIAMS, as Trustees and Fiduciaries
of the LOCAL 1205 WELFARE and
PENSION FUNDS,

                Plaintiffs,

        -against-

RAEL AUTOMATIC SPRINKLER
COMPANY,INC.,

                Defendant.
                                              X


                                           COMPLAINT

               Plaintiffs, the Trustees and fiduciaries ("Plaintiffs" or the "Trustees") of the Local

1205 Welfare and Pension Funds (the "Funds"), by their attorneys, Rothman Rocco LaRuffa

LLP, complaining of Defendant Rael Automatic Sprinkler Company,Inc. alVaRael Automatic

Sprinkler Co.,Inc. ("Rael Sprinkler" or "Defendant"), allege as follows:




                                        INTRODUCTION

               1.      In this action, the Trustees request that the Court order Defendant to

provide books and records for audit, and to pay benefit fund contributions, plus statutory

damages, including interest, the greater of additional interest or liquidated damages, and

reasonable attorneys' fees and costs.

               2.      In bringing this action, the Trustees are enforcing the terms of the

documents governing the Funds, as well as the collective bargaining agreement between

Defendant and Local 1205, IBT ("Local 1205" or the "Union"). This action is based on

                                                  1
Case 2:20-cv-02143-JMA-ARL Document 1 Filed 05/12/20 Page 2 of 11 PageID #: 2




provisions of the Employee Retirement Income Security Act of 1974, as amended ("ERISA"), 29

U.S.C. $$ 1001, et seq. Specifically, Plaintiffs invoke Section 502(a)(3) of ERISA, 29 U.S.C.        $

ll32(a)(3), in that they   seek to enforce terms of the governing documents of the Funds and to

prevent violations of Section   5I   5 of ERISA, 29 U. S.C. $   1   I   45.




                                     JI]RISDI           AND VENUE

                3.     Subject matter jurisdiction is invoked pursuant to Sections 502(a)(3),

502(e)(1), s02(0 and 502(9)(2) of ERISA,29 U.S.C. gg 1132(aX3), 1132(e)(1), 1132(f), and

tt32(g)(2).

                4.     This Court is one of proper venue pursuant to Section 502(e)(2) of ERISA,

29 U.S.C. $ 1132(e)(2), because Defendant resides, does business, and/or is found in this

District. In addition, the Funds are administered and conduct business within this District.



                                                PARTIES

                5.     Plaintiffs are the Trustees and Fiduciaries of the Funds within the meaning

of Section 3(21XA) of ERISA, 29 U.S.C. $ 1002(21)(4). Plaintiffs comprise the Board of

Trustees of the Funds and are the'oplan sponsor" within the meaning of ERISA $       3(l6xB)(iii),

29 U.S.C. $ 1002(16)(BXiiD. Plaintiffs bring this action on behalf of and for the benefit of the

participants and beneficiaries of the Fund and in their respective capacities as Plan Fiduciaries.

               6.      The Funds are employee benefit plans within the meaning of Section 3(3)

of ERISA, 29 U.S.C. $ 1002(3), and Plaintiffs are located at246 Conklin Street, Farmingdale,

NY 11735, and conduct      business in the Counties of Nassau and Suffolk in New York and

otherwise within the State of New York. The Funds were established pursuant to the terms        of

                                                    2
Case 2:20-cv-02143-JMA-ARL Document 1 Filed 05/12/20 Page 3 of 11 PageID #: 3




various collective bargaining agreements between Local 1205 and various employers who are

required to make contributions to the Funds on behalf of their employees covered by the

collective bargaining agreements.

               7.        The Funds are maintained for the purpose of collecting and receiving

contributions and providing medical, pension, and other types of benefits to eligible participants

and their dependents pursuant to and   in accordance with their respective Agreements and

Declarations of Trust ('oTrust Agreements").

               8.        Rael Sprinkler is a New York corporation that maintains a principal place

of business at 1750 PlazaAvenue, New Hyde Park, New York 11040.

               9.       Defendant may also be known as Rael Sprinkler Maintenance Corp. Upon

information and belief, Rael Sprinkler Maintenance Corp. is   a   New York corporation that

maintains a principal place of business atITS}Plaza Avenue, New Hyde Park, New York

I 1040.




                                          BACKGROI.JND

               10.      At all times material hereto, Defendant   has been party to and bound by

collective bargaining agreements with Local 1205 covering the period from at least January 1,

2013 through the date of this Complaint.

               1   l.   Under the collective bargaining agreements, Rael Sprinkler bound itself to

certain terms and conditions governing the employment of their employees and obligated itself to

make contributions to the Funds on behalf of those employees covered by the collective

bargaining agreements.




                                                  3
Case 2:20-cv-02143-JMA-ARL Document 1 Filed 05/12/20 Page 4 of 11 PageID #: 4




                12.     The Funds rely upon Rael Sprinkler and other employers to make the

proper contributions required by collective bargaining agreements in order to provide medical,

retirement, and other benefits to their employees in accordance with the rules and regulations

established by the Trustees of the Funds.

                13.     At all times relevant to the allegations herein, Rael Sprinkler was bound

by the Trust Agreements and the governing documents for the Funds.

                14.     The Trust Agreements, the governing documents for the Funds, and

ERISA authorize the Trustees to bring actions to enforce an employer's obligations to make

contributions in accordance with the terms and conditions established by the Trustees.

                15.     The Trust Agreements, the governing documents for the

Funds, and ERISA authorize the Trustees to audit the books and records      of
participating employers.

                16.    With respect to the situation where an employer fails to provide records

for audit, the Trust Agreements, the governing documents for the Funds, and ERISA provide the

Trustees with the authority to estimate the amounts due.

                I7.     In an action to collect unpaid benefit fund contributions, the Trust

Agreements, the goveming documents for the Funds, and ERISA authorize the Trustees to

collect the amount of the unpaid contributions, plus interest on the contributions at the rate   of
one and one-half percent (1 .5Yo) per month or eighteen percent (lS%) per year from the date        of

the underpayment to the date that it is actually paid, plus the greater of additional interest or

liquidated damages in the form of twenty percent (20%) of the unpaid contributions, plus

auditing fees and attorneys' fees and costs.




                                                  4
Case 2:20-cv-02143-JMA-ARL Document 1 Filed 05/12/20 Page 5 of 11 PageID #: 5




                   18.    The Trust Agreements, the governing documents for the Funds, and

ERISA authorize the Trustees to construe the provisions and the terms used in the Trust

Agreements and in the other documents governing the Funds, and further provide that any

construction adopted by the Trustees is binding upon signatory employers.

                   19.    The Funds have sent letters to Rael Sprinkler demanding that it produce its

books and records for audit and that it pay the contributions and interest that it owes to the

Funds.

                   20.    Specifically, the Funds and its auditors have contacted Rael Sprinkler and

sent letters to   it demanding that it produce its general ledgers and income tax returns for work

performed in2013,2014 and 2015 so the Funds' auditors can complete the January 1,2013

through December 31,2015 audit.

                  21.     In addition, the Funds and/or its auditors have contacted Rael Sprinkler

and sent letters to   it demanding that it produce its books and records for the January 1,2016

through December 31,2018 audit.

                  23.     Rael Sprinkler has failed and refused to produce the requested books and

records to the Funds for audit.




                                     FIRST CAUSE OF ACTION:
                                        BENEFIT

                  24.     Plaintiffs repeat and reallege the allegations set forth in Paragraphs   1



through 23 as if the same were fully set forth herein.

                  25.     Rael Sprinkler has underreported and underpaid contributions owed to the

Funds




                                                    5
Case 2:20-cv-02143-JMA-ARL Document 1 Filed 05/12/20 Page 6 of 11 PageID #: 6




                 26.   Such underreporting and underpayment is a breach of the collective

bargaining agreements, the Trust Agreements, the governing documents for the Funds, and

places Rael Sprinkler in violation of Section 515 of ERISA, 29 U.S.C. $ 1145.

                 27.   Rael Sprinkler's actions have injured the Funds by delaying the

investment of contributions and causing the Funds to incur unnecessary administrative costs.

                 28.   Accordingly, as a result of the above-described actions, Rael Sprinkler

owes the Funds unpaid contributions; plus interest at the rate of eighteen percent (18%) per

annum on the monies due and owing to the Trustees from the date due until the date actually

paid; plus the greater of a second charge of interest as computed above or liquidated damages in

the amount of twenty percent (20%) of the unpaid contributions; plus costs and reasonable

attomeys'fees.




                            SECOND CAUSE OF ACTION
             FOR FAILIJRE TO SIIBMIT R    AND RECORDS FOR AUDIT

                 29.   Plaintiffs repeat and reallege the allegations set forth in Paragraphs   1



through 28 as if the same were fully set forth herein.

                 30.   The refusal and failure of Rael Sprinkler to provide the Trustees' auditors

with its pertinent books and records violates the collective bargaining agreements, the Trust

Agreements, and the governing documents for the Funds.

                 31.   The refusal and failure of Rael Sprinkler to provide the Trustees' auditors

with pertinent books and records also violates Section 209(a) of ERISA, 29 U.S.C. $ 1059(a),

which requires an employer to "maintain records with respect to each of his employees sufficient

to determine the benefits due or which may become due to such employees."



                                                 6
Case 2:20-cv-02143-JMA-ARL Document 1 Filed 05/12/20 Page 7 of 11 PageID #: 7




               32.     The refusal and failure of Rael Sprinkler to provide the Trustees' auditors

with pertinent books and records in connection with Defendant's obligation to pay contributions

to the Funds also violates Section 515 of ERISA, 29 U.S.C. $ 1145, which requires "fe]very

employer who is obligated to make contributions to a multiemployer plan under the terms of the

plan or under the terms of a collectively bargained agreement . . . [to] make such contributions in

accordance with the terms and conditions of such plan or such agreement."

               33.     In any action by the Trustees seeking the production ofbooks and records

by employers for audit pu{poses, the Trustees are entitled to attorneys' fees and all costs and

disbursements connected with such action.

               34.     As a result of Defendant's conduct in violation of the Trust Agreements,

the governing documents for the Funds, the collective bargaining agreements, and EzuSA,

Plaintiffs are entitled to an Order (1) directing Rael Sprinkler to present the requested books and

records to the Funds' auditors for examination and (2) awarding the Trustees all costs and

disbursements of this suit, including, but not limited to, reasonable attorneys' fees and costs.




                         THIRD CAUSE OF ACTION:
        FOR UNPAID BENEFIT FUND CONTRIBUTIONS FOUND IN THE AUDIT

               35.     Plaintiffs repeat and reallege the allegations set forth in Paragraphs   1



through 34 as if the same were fully set forth herein.

               36.     In the event that Rael Sprinkler provides the Trustees' auditors with its

books and records and the audit reveals contributions due and owing, such contributions are due

to Plaintiffs as delinquent contributions under the Trust Agreements, the governing documents

for the Funds, the applicable collective bargaining agreements, and ERISA.



                                                  1
Case 2:20-cv-02143-JMA-ARL Document 1 Filed 05/12/20 Page 8 of 11 PageID #: 8




                   37.   Any failure by Defendant to pay contributions to the Funds when due is a

breach of the collective bargaining agreements, the Trust Agreements, and the governing

documents for the Funds, and places Rael Sprinkler in violation of Section 515 of ERISA, 29

u.s.c.   $ 114s.

                   38.   Rael Sprinkler' failure to pay contributions in a timely manner injures the

Funds by delaying the investment of contributions and causing the Fund to incur unnecessary

administrative costs.

                   39.   Accordingly, Rael Sprinkler owes the Funds unpaid contributions; plus

interest at the rate of eighteen percent (18%) per annum on the monies due and owing to the

Trustees from the date due until the date actually paid; plus the greater of a second charge    of
interest as computed above or liquidated damages in the amount of twenty percent (20%) of the

unpaid contributions; plus costs and reasonable attorneys' fees.




                                   FOURTH CAUSE OF ACTION:
                                   UTIONS OWED FOR FAILURE TO MAINT

                   40.   Plaintiffs repeat and reallege the allegations set forth in Paragraphs I

through 39 as if the same were fully set forth herein.

                   41.   To the extent that Defendant fails to produce and/or claims it has not

maintained books and records for any portion of the period sought to be audited, it has violated

the terms of the collective bargaining agreements, the Trust Agreements, and the governing

documents for the Funds.




                                                   B
Case 2:20-cv-02143-JMA-ARL Document 1 Filed 05/12/20 Page 9 of 11 PageID #: 9




                42.    To the extent that Defendant fails to produce and/or claims it has not

maintained books and records for any portion of the period sought to be audited, it has also

violated Sections 107,209(a), and 515 of ERISA, 29 U.S.C. $$ 1027, 1059(a), and I 145.

                43.    To the extent that Defendant fails to produce and/or claims it has not

maintained books and records for any portion of the period sought to be audited, the Trust

Agreements, the governing documents for the Funds, and ERISA permit Plaintiffs to estimate

contributions owed by Defendant.

                44.    Defendant is bound by Plaintiffs' estimate of the contributions it owes the

Funds.

                45.    In addition, an employer that violates the record keeping duties of Sections

107 and 209(a) of ERISA, 29 U.S.C. $$ 1027, 1059(a), must accept a benefit plan's reasonable

estimate of contributions owed.

                46.    Accordingly, Rael Sprinkler owes the Funds unpaid contributions; plus

interest at the rate of eighteen percent (18%) per annum on the monies due and owing to the

Trustees from the date due until the date actually paid; plus the greater of a second charge   of

interest as computed above or liquidated damages in the amount of twenty percent (20%) of the

unpaid contributions; plus costs and reasonable attorneys' fees.




                                      PRAYER FOR RELIEF

               WHEREFORE, Plaintiffs pray for judgment against Defendant, as follows:

               1.      On the First Cause of Action, that the Court Order Rael Sprinkler to pay

Plaintiffs (a) the amount in unpaid contributions; (b) interest on the unpaid contributions at the

rate of eighteen percent (18%) per annum on the monies due and owing to the Trustees from the


                                                  9
Case 2:20-cv-02143-JMA-ARL Document 1 Filed 05/12/20 Page 10 of 11 PageID #: 10




 date due until the date actually paid; (c) the greater of liquidated damages equal to twenty

 percent (20%) of the unpaid contributions or an amount equal to the pre-judgment interest

 described above; and (d) all costs and disbursements of this lawsuit, including, but not limited to,

 reasonable attomeys' fees and auditor's fees; and that the Court award Plaintiffs such other and

 further equitable relief as this Court deems just and proper.

                 2.      On the Second Cause of Action, that the Court Order Rael Sprinkler to

 present their books and records within thirty (30) days to the Funds' auditors for examination for

 the period of January 1,2013 through present, including but not limited to: payroll records,

 payroll joumals, time cards, print-outs, ledgers or any other form of payroll records; payroll tax

 records submitted to federal and state governments, including, but not limited to, Forms 941,

 WRS-2, W-4, and W-2; complete business income tax returns; cash disbursement records;

 general ledgers; and any other records specihcally requested by the Funds' auditors; and further

 Order Rael Sprinkler to pay all costs and disbursements incurred in this action, including, but not

 limited to, reasonable attomeys' fees and auditors' fees; and that the Court award Plaintiffs such

 other and further equitable relief as this Court deems just and proper.

                 3.     On the Third Cause of Action, that the Court Order Rael Sprinkler to pay

 Plaintiffs (a) the unpaid contributions found to be due and owing pursuant to audit; (b) interest

 on the unpaid contributions at the rate of eighteen percent (18%) per annum on the monies due

 and owing to the Trustees from the date due until the date actually paid; (c) the greater   of

 liquidated damages equal to twenty percent (20%) of the unpaid contributions or an amount

 equal to the pre-judgment interest described above; and (d) all costs and disbursements of this

 lawsuit, including, but not limited to, reasonable attorneys' fees and auditor's fees; and that the

 Court award Plaintiffs such other and further equitable relief as this Court deems just and proper.


                                                  10
Case 2:20-cv-02143-JMA-ARL Document 1 Filed 05/12/20 Page 11 of 11 PageID #: 11




                4.      On the Fourth Cause of Action, to the extent Defendant fails to produce

 and/or claims it has not maintained books and records for any portion of the period sought to be

 audited, that the Court Order Rael Sprinkler to pay Plaintiffs (a) the estimated contributions

 owed by Defendant, as determined by the Trustees; (b) interest on the unpaid contributions at the

 rate of eighteen percent (18%) per annum on the monies due and owing to the Trustees from the

 date due until the date actually paid; (c) the greater of liquidated damages equal to twenty

 percent (20%) of the unpaid contributions or an amount equal to the pre-judgment interest

 described above; and (d) all costs and disbursements of this lawsuit, including, but not limited to,

 reasonable attorneys' fees and auditor's fees; and that the Court award Plaintiffs such other and

 further equitable relief as this Court deems just and proper.




 Dated: May 12,2020
        Elmsford, New York




                                                       William K. Wolf (ww-790 6)

                                                       ROTHMAN ROCCO LaRUFFA
                                                       3 West Main Street, Suite 200
                                                       Elmsford, New York 10523
                                                       (er4) 478-2801
                                                       wwolf@rothmanrocco. com

                                                       Attorney s for Plaintiffs




                                                  11
